Citation Nr: 0836770	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Wichita, Kansas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

By an August 2007 Board remand, the AMC was instructed to 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification of the veteran's claimed 
post-traumatic stress disorder (PTSD) stressors and, after a 
reply was received, to undertake any additionally indicated 
action.  In an October 2007 letter, the JSRRC notified the 
AMC that it was unable to document that the veteran was a 
patient at Company B (Medical), 173rd Support Battalion, 
located at Landing Zone English for the January 1 to March 30 
1970 time period.  However, the letter included the 
statement/recommendation that the AMC conduct a Morning 
Report search.  The AMC did not request a Morning Report 
search; therefore, the AMC failed to comply with the August 
2007 Board remand.  RO compliance with a remand is not 
discretionary and where the RO fails to comply with the terms 
of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must contact the JSRRC or 
appropriate service department and request 
a Morning Report search to verify the 
veteran's claimed stressors.  All attempts 
to obtain this information and any replies 
must be documented in the claims file.

2.  Once a reply has been received, the 
AMC should again review the record and 
undertake any additionally indicated 
action, to include a VA PTSD examination.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




